Citation Nr: 1014225	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to service connection for a low back disability.

When this matter was first before the Board in April 2006, 
the issue was remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further evidentiary 
development.  A VA examination was ordered to obtain a 
medical opinion regarding the etiology of current low back 
complaints.

In a May 2009 decision, the Board found that the February 
2009 VA examination obtained on remand was inadequate, as the 
examiner had failed to provide rationales and reasons for all 
expressed opinions.  The matter was again remanded to the Ro 
via the AMC for a new examination.  The case has now been 
returned to the Board.

The Veteran and his wife testified at a December 2004 hearing 
before a Decision Review Officer (DRO) at the RO, and at a 
December 2007 hearing held before the undersigned Veterans 
Law Judge at the RO.  Transcripts of both hearings are 
associated with the claims file.


FINDING OF FACT

The preponderance of the competent evidence of record is 
against a finding that any currently diagnosed disability is 
related to any disease or injury incurred on active duty 
service.


CONCLUSION OF LAW

The criteria for service connection of a low back disability 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Legally adequate notice was provided to the Veteran in 
January 2003 correspondence, prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter notified him of the 
elements of a claim for service connection, described the 
evidence and information needed to substantiate his claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

While the January 2003 letter did not include information 
regarding VA policies and practices with regard to assignment 
of effective dates and disability evaluations, such omission 
is harmless, as service connection is denied herein, and 
hence no effective date or evaluation shall be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
notes that a later notice letter, in May 2008, did provide 
this information.  A multipart notice suffices so long as the 
notice affords the claimant understandable information and a 
meaningful opportunity to participate in the claims process, 
and the error in timing was cured by readjudication of the 
claim in March 2009 and January 2010 supplemental statements 
of the case.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 
(Fed. Cir. 2006).

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
and AMC have obtained complete service treatment and 
personnel records, as well as complete VA treatment records.  
Several VA examinations have been provided; the more recent 
August 2009 examination corrected deficiencies in the 
February 2009 examination by providing a rationale for 
opinions expressed.  Although the Veteran stated that he was 
in receipt of disability benefits from the Social Security 
Administration (SSA), that agency has certified that it could 
not locate any medical records for the Veteran, and that 
further efforts would be futile.  Similarly, the Veteran 
reported at his December 2007 hearing that he had been 
treated by Dr. L, a private physician, soon after service in 
1970, but the doctor had died.  Other private records, 
already associated with the claims file, relate to 
disabilities other than the low back, and hence are not 
relevant to this appeal.  The appellant has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Degenerative joint disease is a listed chronic disease for 
purposes of presumptive service connection.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The 
applicable presumptive period is one year following 
separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran was aboard the USS Liberty in June 1967 when the 
ship was attacked by Israeli warplanes and torpedo boats in 
an apparent case of mistaken identity during the Six Day War.  
Service records verify his presence.  He alleges that during 
the attack, he fell down a ladder and was struck in the lower 
back by a fire extinguisher.  He contends that he fractured a 
vertebra in his lumbar spine at that time, but did not seek 
treatment because he was told to keep quiet about the whole 
incident.

Service medical records show no notation of any back 
abnormality or complaint on the January 1965 examination for 
entry into service with the Naval Reserves.  Similarly, a 
report of a February 1966 examination on entry into active 
duty shows no complaints related to a low back problem or any 
objective findings indicating spine difficulties.  Treatment 
reports throughout the Veteran's active duty period reveal no 
complaints of or treatment for any low back problem.  The 
Veteran was seen for various complaints aboard the USS 
Liberty; in July 1967 he injured his elbow, and in September 
1967 was seen for chest pain in connection with a respiratory 
infection.  Doctors did not mention any back problems at that 
time, currently or by history.  The April 1968 report of 
examination for release from active duty showed no complaints 
of or objective findings related to low back problems.

VA treatment reports from March to May 1989 reveal no 
complaints of or treatment for any low back problems.  In May 
1989, the Veteran was examined in connection with an 
employment application.  No active complaints were 
registered, and the doctor found the musculoskeletal system 
to be normal.  A report of VA hospitalization from January 
and February 1990 reveals that the Veteran reported a 12 
years history of chronic low back pain.  He denied any 
radiation to the legs, but stated that the pain had been 
increasing lately.  Physical examination showed tenderness at 
L5-S1, as well as spasm in the lower lumbar region.  
Sensation and deep tendon reflexes were intact.  X-ray showed 
mild degenerative changes, while a CT scan revealed a disc 
herniation on the left side of L4-L5.  The Veteran improved 
with physical therapy.

VA treatment records from January 2002 to August 2009 reveal 
regular treatment for complaints of low back pain.  At times 
the complaints indicate the pain was isolated in the low 
back, and at other times the Veteran reported pain in the 
whole spine from the neck down or in multiple joints in 
addition to the spine.  Radiology reports from 2003 indicate 
that the lumbar spine was normal, with no compression 
fractures, spondylolysthesis, or joint problems.  The 
radiologist indicated that there was a "nonunited epiphyseal 
center along the terminal endplate of L4."  This was 
described by later doctors and radiologists as a "congenital 
abnormality."  

The Veteran and his wife testified at a December 2004 DRO 
hearing.  He stated that when he was injured in service, he 
did not think it that bad.  He did not report it at the time, 
and there was really no one to tell anyway in the confusion 
of the attack and its aftermath.  He was in fact told to 
"keep his mouth shut."  He did not start to have problems 
until many years later.  He reported that he first sought 
treatment in the late 1970's, around 1978, at VA.  The 
Veteran denied any other trauma to the low back.

The Veteran and his wife again offered their testimony at a 
Board hearing in December 2007.  He reiterated the 
circumstances of his injury during the attack on the USS 
Liberty.  He again stated that he did not receive any 
treatment at that time; his problems did not develop until 
after he was discharged.  When he returned home in 1969, he 
went to Dr. L, who provided Flexeril, a muscle relaxer, for 
back pain.  Over the years, symptoms would come and go.  He 
first sought VA treatment for the problem in 1990.  At that 
time he was told x-rays showed a broken bone in his back.  He 
denied any back injuries since service.  

A VA examination was conducted in February 2009.  The nurse 
practitioner/examiner stated that she had reviewed the claims 
file, but also noted that she had not reviewed the VA and 
private treatment records.  She noted the Veteran's report of 
in-service injury.  Some limitation of motion was observed in 
flexion.  An x-ray showed a "corticated density" at L4 
which "may be the sequel of prior trauma."  Mild 
degenerative changes were also noted.  The examiner opined 
that the corticated density at least as likely as not was 
related to the 1967 in-service injury, but the degenerative 
changes were less likely than not related to prior trauma. 
The examiner failed to provide a rationale for her opinions, 
however, and the examination was therefore found to be 
inadequate for rating purposes.

A new VA examination was conducted in August 2009; the claims 
file was reviewed in conjunction with the examination.  The 
examiner was an orthopedist.  He also considered the 
Veteran's description of a June 1967 in-service injury, as 
well as current complaints of intermittent throbbing without 
radiation.  The Veteran denied any neurological 
manifestations.  He used a cane, and occasionally a back 
support and TENS unit.  Physical examination showed intact 
sensation; some reflexes were slightly reduced.  There was 
some limitation of motion in several planes.  Chronic low 
back pain was diagnosed, and there was an x-ray impression of 
an old avulsion fracture of L4 .  The examiner opined that 
the currently diagnosed low back disability was not related 
to the June 1967 fall.  In support of this conclusion, the 
orthopedist noted the lack of any in-service treatment or 
complaints, the lack of documented treatment or complaints 
for 23 years after service, and the absence of any 
neurological findings.  The examination is adequate for 
adjudication purposes, as the examiner considered the full 
and accurate record, and offered a clear rationale for his 
expressed opinions.

The Board finds that the fact of a June 1967 low back injury 
is established.  The occurrence of the attack on the USS 
Liberty while the Veteran was serving aboard her is beyond 
dispute.  The Board further finds that in light of the 
circumstances, the injury occurred in combat, and hence the 
Veteran's allegations are sufficient to establish the 
occurrence of events, so long as the allegations are 
consistent with the circumstances of service.  38 C.F.R. 
§ 3.304(d).  

While the general allegation of a low back injury in the 
attack is fully credible, the extent of that injury cannot, 
unfortunately, be similarly conceded, as the Veteran's 
allegations of a fracture in 1967 and the contemporaneous 
onset of low back symptoms are refuted by the evidence of 
record.  The Veteran states that events were too confusing to 
permit him to report any back injury; he was able, however, 
to report and seek treatment for an elbow injury and a 
respiratory illness soon after the attack.

The Veteran has also given conflicting accounts of the date 
of onset of his problems.  In January 1990, he stated that 
problems began in approximately 1978.  Seven months prior, 
however, a work physical revealed no complaints or objective 
findings of back problems.  At the Board hearing he alleged 
pain had begun in 1970, but could offer no documentation of 
his treatment or complaints at that time.  Although the 
Veteran is competent to report his observable symptoms, the 
weight to be afforded his allegations must be considered in 
light of the contradictions in his statements and between 
them and the medical evidence.

The fully credible and competent evidence of record 
establishes that, at best, the Veteran first had low back 
symptoms more than ten years after his injury.  He was able 
to complete his term of service without complaint or problems 
from his low back.  In addition, the fracture of L4 the 
Veteran relates to his in-service fall was not clearly 
identified until after 1990, when x-rays showed only mild 
degenerative changes.  Continuity of symptoms is therefore 
not established.  This also demonstrates the lack of evidence 
of degenerative joint disease within the presumptive period 
of one year following separation from service.

Moreover, the sole credible and adequate medical opinion of 
record, from a VA orthopedist, is against the Veteran's 
claim.  The opinion is supported by an accurate recitation of 
the facts, and the examiner has provided detailed reasons for 
the negative opinion.  While the Veteran did have a fall and 
injury in service, the evidence of record supports the 
conclusion, as stated by the August 2009 VA examiner, that 
the injury was relatively minor and resulted in no sequellae 
or any current disability.  

The preponderance of the evidence is against the claim.  
There is no doubt to be resolved, and hence service 
connection for a low back disability is not warranted.




ORDER

Service connection for a low back disability is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


